DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
   The Amendment filed 5/9/2022 has been entered. Claims 1-2, 5, 7, 12-13, 17, 19, and 21 were amended, and claims 4 and 15 were canceled. Thus, claims 1-3, 5-14, and 16-22 are pending in the application.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the structures “a mask adapter body”, “a mask adapter body longitudinal axis”, “an upper portion”, “a lower portion”, and “an angled mask adapter body surface” in claims 5, 17, and 21 do not have proper antecedent basis in the Applicant’s specification. 
Claim Objections
Claims 16-17 is objected to because of the following informalities: 
In claim 16, the limitations “the housing connection” in line 3 and “the angle connection” in line 4 and are suggested to read --a housing connection--  and --an angle connection-- respectively in order to have proper antecedent basis.  
In claim 17, the limitation “the mask body adapter” in lines 7-8 is suggested to read --the mask adapter body-- in order to more clearly reference how the limitation was originally claimed.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 5, 17, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “to be essentially parallel” in lines 2-3 is confusing, as the tube connection angle was previously claimed to be acute in claim 1, and being parallel does not constitute an acute angle.
Regarding claim 5, the limitation “the mask adaptor body longitudinal axis being parallel to the first tube connection axis and the second tube connection axis” in lines 6-8 is confusing, as it is unclear how the mask adaptor body longitudinal axis can be parallel to both the first tube connection axis and the second tube connection axis when the first and second tube connection axis form an acute angle as recited in claim 1.
Regarding claim 17, the limitation “the mask body adaptor longitudinal axis being parallel to the first tube connection axis and the second tube connection axis” in lines 7-9 is confusing, as it is unclear how the mask body adaptor longitudinal axis can be parallel to both the first tube connection axis and the second tube connection axis when the first and second tube connection axis form an acute angle as recited in claim 12.
Regarding claim 21, the limitation “the mask adaptor body longitudinal axis being parallel to the first tube connection axis and the second tube connection axis” in lines 10-12 is confusing, as it is unclear how the mask adaptor body longitudinal axis can be parallel to both the first tube connection axis and the second tube connection axis when the first and second tube connection axis form an acute angle as recited in claim 19.
Any remaining claims are rejected based on their dependency on a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-11 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al. (US 2007/0277828 A1).
Regarding claim 7, Ho discloses a housing adapter for connecting a breathing tube to a closed-circuit respirator (flexible connector coupling a patient interface to a pressure support system 12 with conduit 14) (Fig. 1; abstract), the housing adapter comprising: 
a housing adapter connector structure having only two openings (flexible coupling 171 with openings for air to flow through conduit connection end 162 and mask connection end 161’; alternatively, elbow 22, 22’ with openings for air to flow through connector 10 to patient interface 20) (Figs. 1-22; para. [0009]), the housing adapter connector structure comprising: 
5a housing connection with a housing connection axis for a fluid-communicating connection to a respirator component of the closed-circuit respirator (conduit connection end 162 at the end of flexible coupling 171, the conduit connection end 162 for connecting to a pressure generating device 12, wherein this end has an axis; alternatively, delivery conduit portion 30 at the end of elbow 22, 22’ with or without including the mask connection portion 26, with delivery conduit portion 30 connecting to a conduit 14 of pressure generating device 12, wherein this end has an axis) (Figs. 1-22; para. [0035]; para. [0039]; para. [0051]), the housing connection defining one of the openings on one side of the housing adapter structure (conduit connection end 162 has an opening for airflow; alternatively, delivery conduit portion 30 has an opening for airflow) (Figs. 1-22; para. [0009]), the housing connection being configured to be directly connected to a housing of the closed-circuit respirator (conduit connection end 162 directly connects to a housing of conduit 14; alternatively, delivery conduit portion 30 directly connects to a housing of conduit 14; both conduit 14 and pressure generating device 12 teach the claimed closed-circuit respirator) (Figs. 1-22; para. [0039]; para. [0051]); 
and an angle connection with an angle connection axis for a fluid-communicating connection to the breathing tube (end of flexible coupling 171 which attaches to the mask connection end 161, 161’ for connecting to a patient interface 20, which can be an endotracheal tube or a tracheal tube, wherein this end has an axis; alternatively, end of elbow 22, 22’ which attaches to the patient interface 20, wherein this end has an axis) (Figs. 1-22; para. [0037]; para. [0056]), the angle connection defining another one of the 10openings on another side of the housing adapter structure (the end of flexible coupling 171 which attaches to the mask connection end 161, 161’ has an opening for airflow; alternatively, end of elbow 22, 22’ which attaches to the patient interface 20 has an opening for airflow) (Figs. 1-22; para. [0009]), wherein the housing connection axis forms a housing connection angle of less than 160o with the angle connection axis (flexible coupling 171 held at an acute angle; alternatively, elbow 22, 22’ is shown at a perpendicular angle) (Figs. 1-22; para. [0060]).
Regarding claim 8, Ho discloses the housing connection is arranged at a first adapter component (conduit connection end 162 arranged at swivel connector 166; alternatively, delivery conduit portion 30 arranged at mask connection portion 26) (Figs. 1-2, 21-22; para. [0040]; para. [0052]);
the angle connection is arranged at a second adapter component (end of flexible coupling 171 which attaches to the mask connection end 161’ is arranged at the mask connection 161’; alternatively, end of elbow 22, 22’ which attaches to patient interface 20 is arranged at patient interface 20) (Figs. 1-22); 
and the first adapter component is connected to the second adapter component (swivel connector 166 is attached to mask connection end 161’ by way of the flexible coupling 171; alternatively, delivery conduit portion 30 is attached to the patient interface 20 by way of elbow 22, 22’) (Figs. 1-22).
Regarding claim 9, Ho discloses wherein the housing connection is comprised of an elastic material (mask connection portion 26 formed of thermoplastic elastomer (TPE)) (Figs. 1-4; para. [0042]).
Regarding claim 10, Ho discloses wherein the angle connection is comprised of a reversible fastening device (the end of elbow 22, 22’ or flexible connector 171 which attaches to the mask connection 161 and patient interface 20 has a thread or groove to enable the connection, and as these attaching components are not integral with each other, the connection can be reversed) (Figs. 1-22).
Regarding claim 11, Ho discloses wherein the angle connection axis is adjustable relative to the housing connection axis for changing the housing connection angle (swivel connector 28, 166 and/or a hinge 74, 172 allows for relative movement between both ends of elbow 22, 22’ and/or flexible connector 171) (Figs. 1-22; para. [0039]; para. [0052]; para. [0054]).
Regarding claim 22, Ho discloses wherein the one of the openings, the angle connection, the housing connection and the another one of the openings define a single fluid flow path through the housing adapter structure for transporting a fluid from 5the one of the openings of the housing adapter structure to the another one of the openings of the housing adapter structure (air flows along one path from a gas flow generating system to the flexible connector to the patient interface; exhaust member 165 can be omitted) (Figs. 1-22; para. [0009]; para. [0063]), the housing adapter structure having only one inlet and only one outlet, the one of the openings defining the inlet of the housing adapter structure, the another one of the openings defining the outlet of the housing adapter structure (the inlet being at the flexible connector 22, 22’, or 171 end opening attaching to the gas flow generator 12, and the outlet being the flexible connector 22, 22’, or 171 end opening attaching to the patient interface 20) (Figs. 1-22; para. [0009]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 12-14, 16, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2015/0352310 A1) in view of Pasternack (US 4,955,374) and Gulliver et al. (US 2015/0021909 A1).
Regarding claim 1, Martin discloses a mask adapter for connecting two breathing tubes of a closed-circuit respirator to a breathing mask (wye connector to connect to a ventilator 102 and a patient limb 112) (Fig. 1; abstract; para. [0045]), the mask adapter comprising: 
a mask connection for a fluid-communicating connection to a breathing area of the breathing mask (patient coupling end 134 which connects to patient limb 112 with patient interface 122, which can be a breathing mask) (Figs. 1-2, 12; para. [0046]), the mask connection being configured to be adjacent to the breathing mask (patient interface 122, which can be a mask, is adjacent to the patient coupling end 134) (Figs. 1-2, 12; para. [0046]);  
5a first tube connection, with a first tube connection axis, for a breathing tube fluid-communicating connection to a breathing tube extending between the breathing mask and the closed-circuit respirator (inspiratory coupling end 124, 124’ in communication with inspiratory limb 106; the first tube connection axis being the longitudinal axis along end 124, 124’; inspiratory limb 106 extends between patient interface 122 mask and the ventilator 102) (Figs. 1-2, 12; paras. [0045-0046]; para. [0048]); 
and a second tube connection, with a second tube connection axis, for another fluid-communicating connection to another breathing tube extending between the breathing mask and the closed-circuit respirator (expiratory coupling end 126, 126’ in communication with expiratory limb 110; the second tube connection axis being the longitudinal axis along end 126, 126’; expiratory limb 110 extends between patient interface 122 mask and the ventilator 102) (Figs. 1-2, 12; paras. [0045-0046]; para. [0048]).
Martin does not disclose the first tube connection having an incoming air valve and the second connection having an outgoing air valve.
However, Pasternack teaches a gas connector (Pasternack; abstract) wherein the first tube connection has an incoming air valve (inhalation valve 3 in inhalation branch 2a) (Pasternack; Figure; col. 3, lines 4-7) and the second connection has an outgoing air valve (exhalation valve 5 in exhalation branch 2b) (Pasternack; Figure; col. 3, lines 4-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Martin device such that the first tube connection has an incoming air valve and the second connection has an outgoing air valve, as taught by Pasternack, for the purpose of preventing the loss of respiratory gas to the environment upon separating a mask from the device (Pasternack; col. 1, lines 55-64).
Martin does not disclose wherein each of the first tube connection axis of the first tube connection and the second tube connection axis of the second tube connection is independently adjustable such that the first tube connection axis and the second tube connection axis are independently adjustable relative to one another for changing a tube connection angle, the tube connection angle being adjustable to form an acute tube connection angle with the second tube connection axis of the 15second tube connection.
However, Martin does teach different acute tube connection angles can be desired with their device (end 124, 124’ can be parallel to or form an angle alpha of 2o to 30o with end 126, 126’) (Martin; Figs. 1-2, 12; para. [0048]). Moreover, Gulliver teaches a connector assembly for connecting a patient breathing interface with a gas delivery hose (Gulliver; abstract) wherein each of the first tube connection axis of the first tube connection and the second tube connection axis of the second tube connection is independently adjustable such that the first tube connection axis and the second tube connection axis are independently adjustable relative to one another for changing a tube connection angle (both connections 710 are ball and socket connections which can be moved independently of each other) (Gulliver; Fig. 7; para. [0078]), the tube connection angle being adjustable to form an acute tube connection angle with the second tube connection axis of the 15second tube connection (ball and socket connections 710 are acutely angled to each other) (Gulliver; Fig. 7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Martin device such that each of the first tube connection axis of the first tube connection and the second tube connection axis of the second tube connection is independently adjustable such that the first tube connection axis and the second tube connection axis are independently adjustable relative to one another for changing a tube connection angle, the tube connection angle being adjustable to form an acute tube connection angle with the second tube connection axis of the 15second tube connection, as taught by Gulliver, for the purpose of allowing the breathing tubes connecting to the mask adaptor to be untwisted or untangled separately, thereby facilitating the adjustment of the breathing tubes (Gulliver; para. [0078]).
Regarding claim 2, as best understood, the modified Martin device teaches wherein the first tube connection axis and the second tube connection axis are independently adjustable to be essentially parallel to one another (Martin end 124, 124’ can be parallel to or form an angle alpha of 2o to 30o with end 126, 126’; Gulliver tube connections are independently adjustable of each other) (Martin, Figs. 1-2, 12, para. [0048]; Gulliver, Fig. 7, para. [0078]).
Regarding claim 3, the modified Martin device teaches wherein: the mask connection has a mask connection axis (longitudinal axis along patient coupling end 134) (Figs. 1-2, 12); the first tube connection axis and the second tube connection axis are independently adjustable to be axially symmetrical to the mask connection axis (Martin end 124, 124’ is axially symmetrical with end 126, 126’ with respect to the longitudinal axis along patient coupling end 134; Gulliver tube connections are independently adjustable of each other) (Martin, Figs. 1-2, 12; Gulliver, Fig. 7, para. [0078]).
Regarding claim 6, the modified Martin device teaches wherein the first tube connection and the second tube connection are configured to be arranged next to each other at an equal level, the first tube connection having a connection plane perpendicular to the first tube connection axis and the second tube connection having a connection plane perpendicular to the second tube connection axis, the connection plane of the first tube connection and the connection plane of the second tube connection being arranged in a common plane or essentially in a common plane (end 124, 124’ is next to end 126, 126’ in the same plane; the planes are perpendicular to their respective longitudinal axes) (Martin; Figs. 1-5, 12; see annotated Image 1 below).

    PNG
    media_image1.png
    378
    883
    media_image1.png
    Greyscale

Image 1. Annotation of Martin Fig. 5 to show the tube connection axes and planes.
Regarding claim 12, Martin discloses a breathing tube system for connection to a closed-circuit respirator (wye connector to connect to a ventilator 102) (Fig. 1; abstract; para. [0045]), the breathing tube system comprising: 
a mask adapter (patient wye 114) (Figs. 1-2, 12) comprising a mask connection for a fluid-communicating connection to a breathing area of the breathing mask (patient limb 112 with patient interface 122, which can be a breathing mask) (Figs. 1-2, 12; para. [0046]), a first tube connection, with a first tube connection axis, 5for a fluid-communicating breathing tube connection (inspiratory coupling end 124, 124’ in communication with inspiratory limb 106; the first tube connection axis being the longitudinal axis along end 124, 124’) (Figs. 1-2, 12; para. [0048]), and a second tube connection, with a second tube connection axis, for another breathing tube fluid-communicating connection (expiratory coupling end 126, 126’ in communication with expiratory limb 110; the second tube connection axis being the longitudinal axis along end 126, 126’) (Figs. 1-2, 12; para. [0048]), the mask connection being adjacent to the breathing mask (patient interface 122, which can be a mask, is adjacent to the patient coupling end 134 and limb 112) (Figs. 1-2, 12; para. [0046]);
10a first breathing tube fluidly communicating connected to the first tube connection (supply port 116) (Fig. 1; para. [0045]), the first5 breathing tube extending between the breathing mask and the closed-circuit respirator (supply port 116 extends between patient interface 122 mask and the ventilator 102) (Figs. 1-2, 12; paras. [0045-0046]; para. [0048]); 
and a second breathing tube fluidly communicating connected to the second tube connection (return port 120) (Fig. 1; para. [0045]), the second5 breathing tube extending between the breathing mask and the closed-circuit respirator (return port 120 extends between patient interface 122 mask and the ventilator 102) (Figs. 1-2, 12; paras. [0045-0046]; para. [0048]).
Martin does not disclose the first tube connection having an incoming air valve and the second connection having an outgoing air valve.
However, Pasternack teaches a gas connector (Pasternack; abstract) wherein the first tube connection has an incoming air valve (inhalation valve 3 in inhalation branch 2a) (Pasternack; Figure; col. 3, lines 4-7) and the second connection has an outgoing air valve (exhalation valve 5 in exhalation branch 2b) (Pasternack; Figure; col. 3, lines 4-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Martin device such that the first tube connection has an incoming air valve and the second connection has an outgoing air valve, as taught by Pasternack, for the purpose of preventing the loss of respiratory gas to the environment upon separating a mask from the device (Pasternack; col. 1, lines 55-64).
Martin does not disclose wherein each of the first tube connection axis of the first tube connection and the second tube connection axis of the second connection is independently adjustable such that the first tube connection axis and the second tube connection axis are independently adjustable relative to one another for changing a tube connection angle, the tube connection angle being adjustable to form an acute tube connection angle with the second tube connection axis of the 15second tube connection.
However, Martin does teach different acute tube connection angles can be desired with their device (end 124, 124’ can be parallel to or form an angle alpha of 2o to 30o with end 126, 126’) (Martin; Figs. 1-2, 12; para. [0048]). Moreover, Gulliver teaches a connector assembly for connecting a patient breathing interface with a gas delivery hose (Gulliver; abstract) wherein each of the first tube connection axis of the first tube connection and the second tube connection axis of the second connection is independently adjustable such that the first tube connection axis and the second tube connection axis are independently adjustable relative to one another for changing a tube connection angle (both connections 710 are ball and socket connections which can be moved independently of each other) (Gulliver; Fig. 7; para. [0078]), the tube connection angle being adjustable to form an acute tube connection angle with the second tube connection axis of the 15second tube connection (ball and socket connections 710 are acutely angled to each other) (Gulliver; Fig. 7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Martin device such that each of the first tube connection axis of the first tube connection and the second tube connection axis of the second connection is independently adjustable such that the first tube connection axis and the second tube connection axis are independently adjustable relative to one another for changing a tube connection angle, the tube connection angle being adjustable to form an acute tube connection angle with the second tube connection axis of the 15second tube connection, as taught by Gulliver, for the purpose of allowing the breathing tubes connecting to the mask adaptor to be untwisted or untangled separately, thereby facilitating the adjustment of the breathing tubes (Gulliver; para. [0078]).
Regarding claim 13, the modified Martin device teaches further comprising a housing adapter, wherein: one said first breathing tube comprises an opposite fluid communication connection end, opposite the first tube connection, fluidly communicating 5connected with the housing adapter (end of supply port 116 which is farthest from wye 114 and closest to ventilator 102; supply port 116 fluidly communicates air from ventilator 102 to the wye 114) (Martin; Fig. 1; para. [0045]); 
and the housing adapter comprises a housing connection with a housing connection axis (patient coupling end 134, where the longitudinal axis of end 134 would be the housing connection axis) (Martin; Figs. 1-2, 12; para. [0046]) for a fluid-communicating connection to a respirator component of the closed-circuit respirator (patient coupling end 134 connects to patient limb 112 with patient interface 122) (Martin; Figs. 1-2, 12; para. [0046]), and an angle connection with an angle connection axis for a fluid-communicating connection to the breathing tube, wherein the housing connection axis forms a housing connection angle of less 10than 1600 with the angle connection axis  (end 124, 124’ can be parallel to or form an angle alpha of 2o to 30o with end 126, 126’) (Martin; Figs. 1-2, 12; para. [0048]).
Regarding claim 14, the modified Martin device teaches wherein: the mask connection has a mask connection axis (line indicating limb 112 would be the axis of limb 112) (Martin; Fig. 1); the first tube connection axis and the second tube connection axis are axially symmetrical to the mask connection axis (end 124, 124’ and end 126, 126’ are symmetrical about the limb 112) (Martin; Figs. 1-2, 12).
Regarding claim 16, Martin discloses wherein: 24the housing connection is arranged at a first adapter component (patient coupling end 134 is at the first adaptor component in the annotated Image 2 below); the angle connection is arranged at a second adapter component (coupling end 124, 124’ is at the second adaptor component in the annotated Image 2 below); and the first adapter component is connected to the second adapter component (first and second adaptor components are connected as in the annotated Image 2 below).

    PNG
    media_image2.png
    388
    652
    media_image2.png
    Greyscale

Image 2. Annotation of Martin Fig. 12 to show the first and second adaptor components. 
Regarding claim 18, the modified Martin device teaches wherein the angle connection axis is adjustable relative to the housing connection axis for changing the housing connection angle (Martin end 124, 124’ would include a ball and socket as taught by Gulliver, which is independently adjustable and thus able to change the angle relative to the longitudinal axis along Martin end 134).
Regarding claim 19, Martin discloses a process, the process comprising the step of: 
providing the breathing tube system (wye connector to connect to an inspiratory limb 106, an expiratory limb 110, and a patient limb 112) (Fig. 1; abstract; para. [0045]) so as to comprise a mask adapter (patient wye 114) (Figs. 1-2, 12) comprising a mask connection for a fluid-communicating connection to a breathing area of the breathing mask (patient limb 112 with patient interface 122, which can be a breathing mask) (Figs. 1-2, 12; para. [0046]), a 5first tube connection, with a first tube connection axis, for a breathing tube fluid-communicating connection (inspiratory coupling end 124, 124’ in communication with inspiratory limb 106; the first tube connection axis being the longitudinal axis along end 124, 124’) (Figs. 1-2, 12; para. [0048]), and a second tube connection, with a second tube connection axis, for another breathing tube fluid-communicating connection (expiratory coupling end 126, 126’ in communication with expiratory limb 110; the second tube connection axis being the longitudinal axis along end 126, 126’) (Figs. 1-2, 12; para. [0048]), the mask connection being located adjacent to the breathing mask (patient interface 122, which can be a mask, is adjacent to the patient coupling end 134 and limb 112) (Figs. 1-2, 12; para. [0046]);
a first breathing tube fluidly communicating connected to the first tube connection (supply port 116) (Fig. 1; para. [0045]), and a second breathing tube fluidly communicating connected to the second 25tube connection (return port 120) (Fig. 1; para. [0045]), the first breathing tube and the second breathing tube extending between the breathing mask and a closed-circuit respirator (supply port 116 and return port 120 both extend between patient interface 122 mask and the ventilator 102) (Figs. 1-2, 12; paras. [0045-0046]; para. [0048]);
establishing a fluid-communicating connection between an opposite end of said first breathing tube, which opposite end is located opposite the first tube connection (end of supply port 116 which is farthest from wye 114 and closest to ventilator 102; supply port 116 fluidly communicates air from ventilator 102 to the wye 114) (Fig. 1; para. [0045]), with a 15housing adapter comprising a housing connection with a housing connection axis (patient coupling end 134, where the longitudinal axis of end 134 would be the housing connection axis) (Figs. 1-2, 12; para. [0046]) for a fluid-communicating connection to a respirator component of the closed-circuit respirator (patient coupling end 134 connects to patient limb 112 with patient interface 122) (Figs. 1-2, 12; para. [0046]), and an angle connection with an angle connection axis for a fluid-communicating connection to the breathing tube, wherein the housing connection axis forms a housing connection angle of less than 1600 with the angle connection axis (end 124, 124’ can be parallel to or form an angle alpha of 2o to 30o with end 126, 126’) (Figs. 1-2, 12; para. [0048]).
Martin does not disclose the process is for adapting a breathing tube system to an alternative carrying position, wherein each of the first tube connection axis of the first tube connection and the second tube connection axis of the second tube connection is independently adjustable such that the first tube connection axis and the second tube connection axis are adjustable relative to one another for changing a tube connection angle, the tube connection angle being adjustable to form an acute tube connection angle with the second tube connection axis of the 15second tube connection.
However, Martin does teach different acute tube connection angles can be desired with their device (end 124, 124’ can be parallel to or form an angle alpha of 2o to 30o with end 126, 126’) (Martin; Figs. 1-2, 12; para. [0048]). Moreover, Gulliver teaches a connector assembly for connecting a patient breathing interface with a gas delivery hose (Gulliver; abstract), wherein the process is for adapting a breathing tube system to an alternative carrying position (connections 710 are independently adjustable, and thus can be manipulated to alternative tube-carrying positions) (Gulliver; Fig. 7; para. [0078]), wherein each of the first tube connection axis of the first tube connection and the second tube connection axis of the second tube connection is independently adjustable such that the first tube connection axis and the second tube connection axis are adjustable relative to one another for changing a tube connection angle (both connections 710 are ball and socket connections which can be moved independently of each other) (Gulliver; Fig. 7; para. [0078]), the tube connection angle being adjustable to form an acute tube connection angle with the second tube connection axis of the 15second tube connection (ball and socket connections 710 are acutely angled to each other) (Gulliver; Fig. 7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Martin method such that the process is for adapting a breathing tube system to an alternative carrying position, and to include each of the first tube connection axis of the first tube connection and the second tube connection axis of the second tube connection is independently adjustable such that the first tube connection axis and the second tube connection axis are adjustable relative to one another for changing a tube connection angle, the tube connection angle being adjustable to form an acute tube connection angle with the second tube connection axis of the 15second tube connection, as taught by Gulliver, for the purpose of allowing the breathing tubes connecting to the mask adaptor to be untwisted or untangled separately, thereby facilitating the adjustment of the breathing tubes (Gulliver; para. [0078]).
Martin does not disclose the first tube connection having an incoming air valve and the second connection having an outgoing air valve.
However, Pasternack teaches a gas connector (Pasternack; abstract) wherein the first tube connection has an incoming air valve (inhalation valve 3 in inhalation branch 2a) (Pasternack; Figure; col. 3, lines 4-7) and the second connection has an outgoing air valve (exhalation valve 5 in exhalation branch 2b) (Pasternack; Figure; col. 3, lines 4-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Martin device such that the first tube connection has an incoming air valve and the second connection has an outgoing air valve, as taught by Pasternack, for the purpose of preventing the loss of respiratory gas to the environment upon separating a mask from the device (Pasternack; col. 1, lines 55-64).
Regarding claim 21, as best understood, Martin discloses wherein the first tube connection has a connection plane perpendicular to the first tube connection axis and the second tube connection has a connection plane perpendicular to the second tube connection axis, the connection plane of the first tube connection and the connection plane of the second tube 5connection being arranged in a common plane or essentially in a common plane (end 124, 124’ is next to end 126, 126’ in the same plane; the planes are perpendicular to their respective longitudinal axes) (Figs. 1-5, 12; see annotated Image 1 above), the mask adapter further comprising a mask adapter body (see annotated Images 3-4 below) connected to the mask connection, the first tube connection and the second tube connection (patient limb 112, inspiratory coupling end 124, 124’, and expiratory coupling end 126, 126’ all connect to the wye 114) (Martin; Figs. 1-2, 12; para. [0046]; see annotated Images 3-4 below), the mask adapter body having a mask adapter body longitudinal axis (see annotated Images 3-4 below), a lower portion, an upper portion and an angled mask adapter body surface extending in a direction traversing the mask adapter body longitudinal axis (see annotated Images 5-6 below), the angled 10mask adapter body surface extending between the upper portion and the lower portion (see annotated Images 5-6 below), the mask adapter body longitudinal axis being parallel to the first tube connection axis and the second tube connection axis (see annotated Image 5 below), the first tube connection and the second tube connection extending from the lower portion, the mask connection extending from the angled mask 10adapter body surface (see annotated Images 5-6 below).

    PNG
    media_image3.png
    388
    691
    media_image3.png
    Greyscale

Image 3. Annotation of Martin Fig. 5 to show the mask adaptor body and axis. 

    PNG
    media_image4.png
    399
    767
    media_image4.png
    Greyscale

Image 4. Annotation of Martin Fig. 12 to show the mask adaptor body and axis. 

    PNG
    media_image5.png
    442
    998
    media_image5.png
    Greyscale

Image 5. Annotation of Martin Fig. 5 to show the lower portion, upper portion, and angled body surface of the mask adaptor body. 

    PNG
    media_image6.png
    432
    1036
    media_image6.png
    Greyscale

Image 6. Annotation of Martin Fig. 12 to show the lower portion, upper portion, and angled body surface of the mask adaptor body. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Pasternack and Gulliver as applied to claim 1 above, and further in view of Watt (US 6,578,571 B1).
Regarding claim 5, as best understood, the modified Martin device teaches the invention as previously claimed, including further comprising a mask adapter body (see annotated Images 7-8 below) connected to the mask connection, the first tube connection and the second tube connection (patient coupling end 134, inspiratory coupling end 124, 124’, and expiratory coupling end 126, 126’ all connect to the wye 114) (Martin; Figs. 1-2, 12; para. [0046]; see annotated Images 7-8 below), the mask adapter body having a mask adapter body longitudinal axis (see annotated Images 7-8 below), a lower portion, an upper portion and an angled mask adapter body surface 5extending in a direction traversing the mask adapter body longitudinal axis (see annotated Images 9-10 below), the angled mask adapter body surface extending between the upper portion and the lower portion (see annotated Images 9-10 below), the mask adapter body longitudinal axis being parallel to the first tube connection axis and the second tube connection axis (see annotated Image 9 below), the first tube connection and the second tube connection extending from the lower portion, the mask connection extending from the angled mask adapter body surface (see annotated Images 9-10 below), but does not teach wherein the mask connection comprises a mask connection interface, the mask connection interface being free from rotation relative to the mask adaptor wherein the mask connection interface is connectable to the breathing mask to allow relative rotation between the mask adaptor and the breathing mask.
However, Watt teaches an inhalation device (Watt; abstract) wherein the mask connection comprises a mask connection interface (threaded portion or snap lock mechanism to engage a mask or connector) (Watt; col. 15, lines 9-17), the mask connection interface being free from rotation relative to the mask adaptor (as the threaded portion or snap lock mechanism is a part of the adaptor, the threaded portion does not rotate relative to the adaptor) (Watt; col. 15, lines 9-17) wherein the mask connection interface is connectable to the breathing mask to allow relative rotation between the mask adaptor and the breathing mask (mask is connected to an adaptor via the threaded portion or snap lock mechanism, thus the mask can be rotated onto the adaptor while the adaptor remains still) (Watt; col. 15, lines 9-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Martin device to include a mask connection interface, the mask connection interface being free from rotation relative to the mask adaptor wherein the mask connection interface is connectable to the breathing mask to allow relative rotation between the mask adaptor and the breathing mask, as taught by Watt, for the purpose of providing the device with a locking mechanism which can sealable-engage two parts (Watt; col. 15, lines 9-17).

    PNG
    media_image7.png
    399
    691
    media_image7.png
    Greyscale

Image 7. Annotation of Martin Fig. 5 to show the mask adaptor body and axis. 

    PNG
    media_image8.png
    410
    767
    media_image8.png
    Greyscale

Image 8. Annotation of Martin Fig. 12 to show the mask adaptor body and axis. 

    PNG
    media_image9.png
    421
    1036
    media_image9.png
    Greyscale

Image 9. Annotation of Martin Fig. 5 to show the lower portion, upper portion, and angled body surface of the mask adaptor body. 

    PNG
    media_image10.png
    421
    1036
    media_image10.png
    Greyscale

Image 10. Annotation of Martin Fig. 12 to show the lower portion, upper portion, and angled body surface of the mask adaptor body. 
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Pasternack and Gulliver as applied to claims 16 and 19 above, and further in view of Ho.
Regarding claim 17, as best understood, the modified Martin device teaches the invention as previously claimed (for this claim only, the limitations “housing connection”, “first adaptor component”,  “angle connection”, and “second adaptor component” introduced in claim 16 are being redefined more specifically as follows: as taught by the modified Martin device, the “housing connection” is the connection between the Martin connector surfaces 160, 162 and the patient limb 112, the “first adaptor component” is the Martin connector surfaces 160, 162, the “angle connection” is the connection between the Martin inspiratory limb 106 and a Gulliver ball and socket 710 on the Martin inspiratory end 124, 124’, and the “second adaptor component” is the Gulliver ball and socket 710 on the Martin inspiratory end 124, 124’, all of which are connected as they are all part of the same whole device) (see Martin, Figs. 1-12, para. [0054]; Gulliver, Fig. 7, para. [0078]), including the mask adapter further 7comprising a mask adapter body (see annotated Images 3-4 above) connected to the mask connection, the first tube connection and the second tube connection (patient limb 112, inspiratory coupling end 124, 124’, and expiratory coupling end 126, 126’ all connect to the wye 114) (Martin; Figs. 1-2, 12; para. [0046]; see annotated Images 3-4 above), the mask adapter body having a mask adapter body 5longitudinal axis (see annotated Images 3-4 above), a lower portion, an upper portion and an angled mask adapter body surface extending in a direction traversing the mask adapter body longitudinal axis (see annotated Images 5-6 above), the angled mask adapter body surface extending between the upper portion and the lower portion (see annotated Images 5-6 above), the mask body adapter longitudinal axis being parallel to the first tube connection axis and the second tube connection axis (see annotated Image 5 above), the first tube connection and the second tube connection extending from 10the lower portion, the mask connection extending from the angled mask adapter body surface (Images 5-6 above), but does not teach wherein the housing connection is comprised of an elastic material.
However, Ho teaches a connector between a delivery conduit and a patient interface (Ho; abstract) wherein the housing connection is comprised of an elastic material (connector 90 formed from elastic material) (Ho; Fig. 9; para. [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Martin housing connection to comprise an elastic material, as taught by Ho, for the purpose of forming a damper for isolating the two connecting tubes (Ho; para. [0046]). 
Regarding claim 20, the modified Martin process teaches the mask connection has a mask connection axis (line indicating limb 112 would be the axis of limb 112) (Martin; Fig. 1); the first tube connection axis and the second tube connection axis are axially symmetrical to the mask connection axis (end 124, 124’ and end 126, 126’ are symmetrical about the limb 112) (Martin; Figs. 1-2, 12); 5the housing connection is arranged at a first adapter component (patient coupling end 134 is at the first adaptor component in the annotated Image 2 above); the angle connection is arranged at a second adapter component (coupling end 124, 124’ is at the second adaptor component in the annotated Image 2 above); the first adapter component is connected to the second adapter component (first and second adaptor components are connected as in the annotated Image 2 above); 10 the housing connection is comprised of an elastic material (connector 90 formed from elastic material) (Ho; Fig. 9; para. [0046]); and the angle connection axis is adjustable relative to the housing connection axis for changing the housing connection angle (Martin end 124, 124’ would include a ball and socket joint as taught by Gulliver; this ball and socket joint can be pivoted and adjusted, thus changing the angle relative to the longitudinal axis along Martin end 134).
Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive. 
On page 12 in the fourth and fifth paragraphs of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the 35 U.S.C. 112(b) rejections of the previous office action. The Examiner partially agrees, and has thus withdrawn the 35 U.S.C. 112(b) rejection of claim 7 of the previous office action. However, claim 2 has not been fully addressed, particularly as the limitation “essentially parallel” encompasses a range which can include “parallel”. Moreover, the newly amended claims raise new issues rejected under 35 U.S.C. 112(b) as detailed above. Thus, the newly amended claims still have issues which require 35 U.S.C. 112(b) rejections as detailed above.
On page 13 in the first paragraph of the Applicant’s remarks, the Applicant argues that Ho does not disclose the newly added limitation of a housing connection which is directly connected to a housing of a closed-circuit respirator, and thus Ho cannot teach the Applicant’s claimed invention. However, the Examiner respectfully disagrees. Ho does disclose a housing connection which is directly connected to a housing of a closed-circuit respirator  (conduit connection end 162 (i.e. the housing connection) directly connects to a pressure generating device 12 with conduit 14; alternatively, delivery conduit portion 30 (i.e. the housing connection) with or without including the mask connection portion 26 directly connects to a conduit 14 of pressure generating device 12; the claimed closed-circuit respirator being the Ho pressure generating device 12 with conduit 14, therefore the housings of Ho device 12 and conduit 14 combined teach the claimed housing of a closed-circuit respirator) (Ho; Figs. 1-22; para. [0035]; para. [0039]; para. [0051]). Thus, the Ho reference still discloses the Applicant’s claimed invention.
On page 14 in the first paragraph of the Applicant’s remarks, the Applicant argues that Gulliver does not teach independently adjustable tube connections for breathing tubes that extend between a mask and a closed-circuit respirator as claimed, and thus the current prior art of record cannot be used to teach the Applicant’s claimed invention. However, the Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Gulliver is not being used to teach the entire limitation of independently adjustable tube connections for breathing tubes that extend between a mask and a closed-circuit respirator as claimed. The primary reference of Martin teaches tube connections for breathing tubes that extend between a mask and a closed-circuit respirator (inspiratory coupling end 124, 124’ in communication with inspiratory limb 106 and expiratory coupling end 126, 126’ in communication with expiratory limb 110 both extend between the patient interface 122 mask and the ventilator 102) (Martin; Figs. 1-2, 12; paras. [0045-0046]; para. [0048]), and Gulliver teaches independently adjustable tube connections for breathing tubes (both connections 710 are ball and socket connections which can be moved independently of each other) (Gulliver; Fig. 7; para. [0078]). Thus, the combination of Martin and Gulliver references can be used to teach this limitation. 
On page 14 in the first paragraph of the Applicant’s remarks, the Applicant argues that Gulliver does not have motivation for modifying the wye of Martin to have independently adjustable tube connections as Gulliver is directed towards cannula tubes, and thus Gulliver cannot be used to teach the Applicant’s claimed invention. However, the Examiner respectfully disagrees. Firstly, in response to applicant's argument that Gulliver is nonanalogous art (i.e. Gulliver cannula tubes are not analogous to the Martin inspiratory/expiratory limbs of a ventilator), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Martin and Gulliver are analogous as both concern medical respiratory devices (Martin, para. [0003]; Gulliver, abstract) which include two ports next to each other for breathing tubes (Martin, Figs. 1-12, para. [0047]; Gulliver, Fig. 7, para. [0078]). Secondly, there is motivation to combine Martin and Gulliver to teach independently adjustable tube connections. As explained in the rejections of the independent claims above, the modification of the Martin device by Gulliver is for the purpose of allowing the breathing tubes connecting to the mask adaptor to be untwisted or untangled separately, thereby facilitating the adjustment of the breathing tubes (Gulliver; para. [0078]). Thus, the combination of Martin and Gulliver can still be used to teach the claimed invention. 
On page 14 in the first paragraph to page 15 of the first paragraph of the Applicant’s remarks, the Applicant argues that Gulliver teaches in para. [0078] that the ball and socket connections 710 (i.e. the independently adjustable tube connections) are provided to allow cannular tubes of shorter length to be used which is a different approach than the Applicant’s invention, and thus Gulliver cannot be used to teach the Applicant’s claimed invention. However, the Examiner respectfully disagrees. The Gulliver reference having different reasons for including the ball and socket connections 710 (i.e. the independently adjustable tube connections) does not render the combination non-obvious. Indeed, the Gulliver ball and socket connections allowing for shorter tubes is simply another benefit which would provide additional reason to combine the Martin and Gulliver references. Furthermore, in response to applicant's argument that Gulliver’s ball and socket connections are intended to be used to allow for shorter tubes and not to independently adjust a tube connection angle, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Regardless, Gulliver’s ball and socket connections are still described by Gulliver as able to perform the intended use of allowing tube connection angles to be independently adjusted (“dual ball and socket connections 710 for individually connecting cannula tubes…ball and socket connections 710 can be moved independently of each other. This can allow the cannula tubes to be untwisted or untangled separately”) (Gulliver; para. [0078]). Thus, the current prior art of record can still be used to teach the claimed invention. 5
On page 16-17  of the Applicant’s remarks, the Applicant argues that the Watt and Ho references do not teach the tube connections being independently adjustable as claimed, and thus the combination of prior art cannot be used to teach the claimed invention. However, the Examiner respectfully disagrees. Watt and Ho are not being used to teach the tube connections being independently adjustable as claimed, as that limitation is taught by Martin and Gulliver, thus these arguments are moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785